Title: From Thomas Jefferson to John Adams, 28 February 1796
From: Jefferson, Thomas
To: Adams, John



Monticello Feb. 28. 96.

I am to thank you, my dear Sir, for forwarding M. D’Ivernois’ book on the French revolution. I recieve every thing with respect which comes from him. But it is on politics, a subject I never loved, and now hate. I will not promise therefore to read it thoroughly. I fear the oligarchical executive of the French will not do. We have always seen a small council get into cabals and quarrels, the more bitter and relentless the fewer they are. We saw this in our committee of the states; and that they were from their bad passions, incapable of doing the business of their country. I think that for the prompt, clear and consistent action so necessary in an Executive, unity of person is necessary as with us. I am aware of the objection to this, that the office becoming more important may bring on serious discord in elections. In our country I think it will be long first; not within our day; and we may safely trust to the wisdom of our Successors the remedies of the evil to arise in theirs. Both experiments however are now fairly committed, and the result will be seen. Never was a finer canvas presented to work on than our countrymen. All of them engaged in agriculture or the pursuits of honest industry, independant in their circumstances, enlightened as to their rights, and firm in their habits of order and obedience to the laws. This I hope will be the age of experiments in government, and that their basis will be founded on principles of honesty, not of mere force. We have seen no instance of this since the days of the Roman republic, nor do we read of any before that. Either force or corruption has been the principle of every modern government, unless the Dutch perhaps be excepted, and  I am not well enough informed to except them absolutely. If ever the morals of a people could be made the basis of their own government, it is our case; and he who could propose to govern such a people by the corruption of their legislature, before he could have one night of quiet sleep, must convince himself that the human soul as well as body is mortal. I am glad to see that whatever grounds of apprehension may have appeared of a wish to govern us otherwise than on principles of reason and honesty, we are getting the better of them. I am sure, from the honesty of your heart, you join me in detestation of the corruption of the English government, and that no man on earth is more incapable than yourself of seeing that copied among us, willingly. I have been among those who have feared the design to introduce it here, and it has been a strong reason with me for wishing there was an ocean of fire between that island and us.—But away politics.
I owe a letter to the Auditor on the subject of my accounts while a foreign minister, and he informs me yours hang on the same difficulties with mine. Before the present government there was a usage either practised on or understood which regulated our charges. This government has directed the future by a law. But this is not retrospective, and I cannot conceive why the treasury cannot settle accounts under the old Congress on the principles that body acted on. I shall very shortly write to Mr. Harrison on this subject, and if we cannot have it settled otherwise I suppose we must apply to the legislature. In this I will act in concert with you if you approve of it. Present my very affectionate respects to Mrs. Adams, and be assured that no one more cordially esteems your virtues than Dear Sir Your sincere friend & servt

Th: Jefferson

